DETAILED ACTION
The preliminary amendment to the claims, filed 8/27/2020, have been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 25-32, in the reply filed on 4/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cove, et al. US2003/0141072.
Regarding claim 25, Cove, et al. teaches a flow choke (best shown in Figure 3) for use with a subterranean well (¶0005 describes use in a subsea well, necessarily requiring a subterranean well), the flow choke comprising: a body (see Figure A, annotated Figure 3, below); a variable flow restrictor (including 18 and the sleeve attached to 18 containing chambers 19) configured to restrict flow through a flow passage 13 extending through the body; an actuator (including the stem 20) including a stem 20 configured to displace a closure member 18 of the flow restrictor relative to the body; a chamber 15 surrounding the stem; and a sensor 8 in communication with the chamber (via line 14).

    PNG
    media_image1.png
    757
    817
    media_image1.png
    Greyscale

Figure A: annotated Figure 3
Regarding claim 26, the chamber is positioned internal to an adapter 4 that connects the actuator to the body (via the pins and connectors, shown in Figure A above).
Regarding claim 27, the closure member is slidingly (wherein the stem moves vertically up and down to actuate 18) and sealingly (o-rings shown in Figure A above) received in the adapter.
Regarding claim 28, the sensor detects whether a fluid is present in the chamber (pressure transmitter 8, described in ¶0023, is the same as a pressure sensor, as described in ¶0010 “The pressure read by the upstream and downstream pressure transmitters”, wherein the presence of pressure necessarily detects fluid present in the chamber).
Regarding claim 29, the sensor detects pressure in the chamber (pressure transmitter 8, described in ¶0023, is the same as a pressure sensor, as described in ¶0010 “The pressure read by the upstream and downstream pressure transmitters”).
Regarding claim 30, a seal (the o-rings shown in Figure A above) isolates the chamber from the flow passage.
Regarding claim 31, the sensor detects fluid leakage past the seal from the flow passage to the chamber (by detecting fluid pressure).
Regarding claim 32, the sensor is in fluid communication with the chamber via a fluid line 14 extending through the body (when considering 4 to be part of the body).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baker, et al. US10502054 teaches a choke valve system with a sensor in the chamber 46 holding an actuator stem 66.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651. The examiner can normally be reached M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHLEEN R HUTCHINS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             /C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        7/11/2022